ORIGINAL ACTION JOURNAL ENTRY AND OPINION
{¶ 1} Relator, Eric Brewer, avers that he has requested "all itemized legal bills from all law firms doing business" with respondent, Cleveland Municipal School District ("District"). Complaint, par. 7. Brewer further avers that — after repeated requests — the District's public information officer informed Brewer that the District's chief legal counsel, respondent Adrian D. Thompson, said that the records would not be released.
 {¶ 2} Brewer requests that this court compel respondents — the District and Thompson as well as respondent Barbara Byrd-Bennett, the District's Chief Executive Officer — to provide "access" to the records and to pay relator's attorney's fees. Complaint, ad damnum clause.
 {¶ 3} The complaint manifests several defects.
"Moreover, the petition itself is defective because it isimproperly captioned. R.C. 2731.04 requires that an applicationfor a writ of mandamus must be by petition, in the name of thestate on the relation of the person applying. This failure toproperly caption a mandamus action is sufficient grounds fordenying the writ and dismissing the petition. Maloney v. Courtof Common Pleas of Allen County (1962), 173 Ohio St. 226,181 N.E.2d 270. [Relator] Morton also failed to support his complaintwith an affidavit specifying the details of the claim as requiredby Local Rule 45(B)(1)(a). State ex rel. Wilson v. Calabrese(Jan. 18, 1996), Cuyahoga App. No. 70077, unreported and Stateex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No.70899, unreported."
 {¶ 4} State ex rel. Morton v. Pokorny (Mar. 1, 2001), Cuyahoga App. No. 79187, at 3. The complaint in this action does not purport to be on relation of relator. Instead, the caption reads "Brewer v. Cleveland Municipal School District, et al." Likewise, in this action, there is no affidavit specifying the details of the claim.
 {¶ 5} Accordingly, we dismiss this action sua sponte. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ dismissed.
Presiding Judge Kilbane, Concurs.
Judge McMonagle, Concurs in Judgment Only.